IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-60950
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DAVID SPICER,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                   USDC No. 3:00-CR-141-ALL-LS
                       --------------------
                          October 1, 2002

Before JOLLY, HIGGINBOTHAM and PARKER, Circuit Judges.

PER CURIAM:*

     David Spicer appeals his convictions for armed bank robbery,

using a firearm during a crime of violence, and being a felon in

possession of a firearm.    Spicer first asserts that the district

court erred in failing to ensure that he knowingly and

voluntarily waived his right to counsel.      The district court’s

colloquy with Spicer at his competency hearing indicates that

Spicer’s waiver of counsel was knowing and voluntary.      See In re


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-60950
                                  -2-

Hipp, Inc., 5 F.3d 109, 115 (5th Cir. 1993).     Because the record

is not sufficiently developed on the issue whether Spicer

received ineffective assistance of counsel, we decline to

consider Spicer’s argument that his waiver was involuntary

because the district court failed to inquire whether he was

exercising a choice between self-representation and ineffective

assistance, without prejudice to Spicer’s right to raise that

issue in a 28 U.S.C. § 2255 motion.     See United States v. Kizzee,

150 F.3d 497, 502-03 (5th Cir. 1998).

     Spicer further asserts that the district court erred in

failing to appoint an expert to assist him in his insanity

defense, pursuant to 18 U.S.C. § 3006(A).    Spicer acknowledges

that because he did not request such an appointment in the

district court, this issue is subject to plain-error review.        See

United States v. McIntosh, 280 F.3d 479, 482 (5th Cir. 2002).       As

Spicer acknowledges in this appeal, his insanity defense was

based on Dr. Womack’s conclusion that he suffered from post-

traumatic stress disorder.     However, this evidence that Spicer

suffered from mental problems generally was insufficient to give

the district court reasonable ground to doubt his sanity at the

time of the offenses.   See Williams v. Collins, 989 F.2d 841, 845

(5th Cir. 1993).   After diagnosing Spicer with post-traumatic

stress disorder, Dr. Womack went on to conclude that “[a]t the

time of the alleged offenses, [Spicer] did not suffer from a

mental disease or defect which would render him unable to
                            No. 01-60950
                                 -3-

appreciate the nature, quality, or wrongfulness of his behavior.”

See United States v. Abou-Kassem, 78 F.3d 161, 165-66 (5th Cir.

1996) (stating that “[a] person is legally insane if as a result

of a severe mental disease or defect, he was unable to appreciate

the nature and quality or the wrongfulness of his acts”)

(internal brackets, quotation marks, and citation omitted).        The

district court thus did not err, plainly or otherwise, in failing

to appoint Spicer an independent psychiatric expert pursuant to

§ 3006A.   See McIntosh, 280 F.3d at 482.

     Spicer also contends that he was denied a fair trial because

the prosecutor elicited improper testimony regarding Dr. Womack’s

opinion on the ultimate issue of his sanity and, during closing

argument, urged the jury to convict Spicer based on Dr. Womack’s

opinion.   Spicer acknowledges that he failed to object on this

ground at trial and, thus, that the standard of review is plain

error.   See id.   Even assuming that the district court clearly or

obviously erred in allowing testimony and argument regarding Dr.

Womack’s conclusion that Spicer did not have a mental illness

that prevented him from appreciating the wrongfulness of his

actions, there was no plain error.    See id.   The record shows

that Spicer himself admitted in evidence Dr. Womack’s second

report, which set forth his conclusion that Spicer did not suffer

from a mental disease or defect at the time of the alleged

offenses that rendered him unable to appreciate the wrongfulness

of his behavior.    Thus, Spicer’s substantial rights were not
                           No. 01-60950
                                -4-

affected by the district court’s failure to prevent the

prosecutor from presenting the same evidence and discussing it

during summation.   See id.

     Spicer also argues that he was denied a fair trial because

the prosecutor engaged in an impermissible argument during

summation that Spicer should be convicted based on his propensity

to commit crime as evidenced by his prior robbery convictions.

Contrary to Spicer’s assertions, the record does not reflect that

the prosecutor suggested that Spicer should be convicted because

his prior offenses showed his propensity to commit the charged

crimes.   However, even assuming that the prosecutor’s remarks

were improper, they did not prejudice Spicer’s substantive

rights.   See United States v. Munoz, 150 F.3d 401, 414-15 (5th

Cir. 1998).   The challenged remarks did not cast serious doubt on

the correctness of the jury’s verdict, as Spicer stipulated to

the indictment’s allegations that he committed four prior armed

robbery offenses, the jury received cautioning instructions, and

Spicer admitted his guilt to the charged offenses and presented

only weak evidence of insanity.   See id. at 415; United States v.

Iredia, 866 F.2d 114, 117 (5th Cir. 1989).

     Finally, Spicer contends that his indictment was defective

under Apprendi v. New Jersey, 530 U.S. 466, 490 (2000), because

it failed to charge his prior felonies, the type of firearm used,

and how it was used or brandished.   Spicer acknowledges, however,

that the prevailing weight of authority fails to support his
                           No. 01-60950
                                -5-

argument, and he states that he is raising the issue to preserve

it in the event of a change in the law.   Given the statutory

career-offender enhancement based on Spicer’s prior convictions,

Spicer’s sentences did not exceed the applicable statutory

maximums.   See 18 U.S.C. §§ 924(a)(2) & (c)(1)(A), 2113(a) & (d),

3559(a)(3) & (c)(1)(A), 3583(b)(2).   Spicer is thus not entitled

to any relief under Apprendi, 530 U.S. at 490.   The judgment of

the district court is AFFIRMED.